Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments have overcome the previously presented rejections over Woodward (US 1,481,581) and Woodward in further view of Woodward (US 1,077,574) and Ede (AU 2013204827). In view of the claim amendments, which now require that the first and second leg members are inclined towards each other such that a greater distance is provided between the first and second leg members at ends of the first and second leg members closest the central portion relative to a distance provided between the first and second leg members at the ends of the leg members connected to the intermediate sections, a different embodiment of Brown is being relied upon in the prior art rejections presented below. 
It is noted that the direction in which the intermediate section extends from the second leg member of the nasal dilator of Brown is dependent on the orientation of the device. Although the claims now recite “such that when said nasal device is in use and is worn by a user, the first intermediate section extends substantially downward from the first leg member to the first cantilever rib member”, the orientation of the user is not specified. When the device of Brown in worn by a user lying down on his/her back for example, the downward direction (i.e., direction toward the ground) will point toward the back/interior of the nose such that the intermediate section in the embodiment relied upon previously (figs. 19-21; near 120’’’) and the embodiment relied upon in the instant office action (figs. 1-6) is considered to extend downward from the first leg member to the first cantilever rib member. See the examiner-annotated reproduction of fig. 5, which shows the orientation of the device when a user is lying down on his/her back, wherein the down arrow points towards the ground.

    PNG
    media_image1.png
    458
    681
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-14, 17, 18, 46-51 and 53-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 40-41) includes the limitation “along the second and their planes”. It is unclear what is meant by “their planes”. As best understood, the limitation should read “along the second and third
Claim 7 includes that the first and second cantilever rib members exhibit an elongate arched profile. However, this appears to be one and the same as the earlier recited “elongate arched profile” (see lines 36-38 of claim 1), but is not claimed as such. For the purposes of claim interpretation, claim 7 is being treated though it reads “…, wherein the 
Claims 5-6, 8-14, 17, 18, 46-51 and 53-56 are rejected by virtue of their dependence from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-12, 45, 47-51, and 53-56 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 8,834,512). Regarding claims 1 and 45, Brown disclose a nasal dilator device comprising a substantially u-shaped body (see figs. 1-6; see examiner-annotated reproduction of figs. 3 and 4 below, on which the claimed central portion, leg members, cantilever rib members, and intermediate sections are labelled) including a central portion adapted to span a septum of a nose when worn by a user (fig. 6), and first and second leg members extending from the central portion in a first plane, a first cantilever rib member extending outward from the u-shaped body in a second plane, and a second cantilever rib extending outward from the u-shaped body in a third plane, wherein the first and second cantilever ribs extend away from each other (note: when starting at the distal tip of the ribs and extending in a proximal direction, the ribs extend away from each other). 

    PNG
    media_image2.png
    608
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    625
    media_image3.png
    Greyscale

A first intermediate section connects an end of the first leg to a proximal end of the cantilever rib member, wherein a proximal end of the first intermediate section is connected to the end of the first leg member and a distal end of the first intermediate section is connected to the proximal end of the first cantilever rib member, wherein the first intermediate section extends between the first plane and the second plane such that when said nasal device is in nd and 3rd planes which extend into and out of page in annotated fig. 3) such that the first and second intermediate sections are obtuse arcuate intermediate sections each having a substantially obtuse curvature along its length (as is clear from fig. 3) and wherein the first and second intermediate sections are adapted, in use, to extend along a length of the septum. The first and second cantilever rib members are arcuate first and second cantilever rib members each having nd par. rejection above), respectively. The first and second cantilever rib members are each adapted to, in use, extend from a floor of a respective nasal passage to an inner wall of the nostril (see fig. 6, noting that the device may be rotated or retracted slightly in the direction of the air flow arrows).
Regarding claim 5, the first and second intermediate sections extend obtusely from the ends of the first and second leg members (see examiner-annotated figure 3 above).
Regarding claim 6, the second and third planes are converging planes (toward their upper ends as viewed in examiner-annotated reproduction of fig. 3).
Regarding claim 7, the elongate arched profile approximates at least a portion of a circle, ellipse, or parabola (consider outer surface path show in fig. 3, or edge surface that follows curved arrow in examiner-annotated fig. 5 above).
Regarding claim 8, the first and second leg members are inclined towards each other such that a relatively greater distance is provided between the first and second leg members towards the central portion to accommodate a columella of a nose when donned by a user (see fig. 6). 
Regarding claim 9, the intermediate sections are adapted to be inclined away from each other to assist in urging the cantilever rib members against the inner wall of respective nostrils when worn by a user (fig. 6).
Regarding claims 10-12, the first and second cantilever rib members comprise first and second nostril engaging elements comprising enlarged pads (e.g., cushions 102) disposed thereon and adapted to engage with an inner wall of a respective nostril (fig. 6). The first and second nostril engaging elements are disposed at distal end of the first and second cantilever 
Regarding claim 45, see the discussion of claim 1 above. The limitations “wherein the first and second leg members are adapted, in use, to extend inward of respective nasal orifices along the septum”, “wherein the first and second intermediate sections are adapted, in use, to extend along a length of the septum behind the columella and alar fibrofatty tissue of the nose, and the first and second cantilever rib members are each adapted, in use, to extend from a floor of the respective nasal orifices to an inner wall of the nostrils” are recitations of intended use. Because the prior art device of Brown meets all of the structural limitations, and can be worn in a manner similar to the instant invention, and in view of anatomical variations in human noses, it is considered capable of performing the claimed functions. See also fig. 6, noting that the device of Brown may be retracted slightly in the direction of the air flow arrows in fig. 6 and can also be rotated from the position shown in fig. 6.
Regarding claim 47, the device is adapted to be oriented in the nose such that the first and second nostril engaging elements are adapted to be positioned at a junction of the greater alar cartilage and lateral nasal cartilage. Because the prior art device of Brown meets all of the structural limitations, and can be worn in a manner similar to the instant invention, and in view of anatomical variations in human noses, it is considered capable of being oriented in a nose such that the nostril engaging elements are positioned at this junction. 
Regarding claim 48, in use, the first and second intermediate sections and the cantilever rib members are capable of carrying out the functional limitations of claim 48 in the same manner as the instant invention since they meet all of the structural limitations of claim 48 and have similar orientations to the instant invention as shown in the drawings.
Regarding claim 49, the first and second intermediate sections are adapted to cause the first and second cantilever ribs to use the floor of the nose as a support structure for dilation of 
Regarding claim 50, the cantilever rib members are adapted to exert an outward force on the inner wall of the nostril and on the floor of the nose to thereby dilate the nasal passage of the nose (see outwardly directed force arrows in figs. 3 and 5, and note that the device is capable of exerting an outward force on the floor of the nose when positioned in the same manner as the instant application due to the downward extension of the intermediate sections).
Regarding claim 51, the cantilever rib members are formed of a flexible material. They can be squeezed or compressed by a user into a compressed state due to this flexible nature and are biased to reform or revert to their uncompressed state once inserted into the nasal passage (see col. 7, ll. 37-40 – “flexible, resilient”).
Regarding claim 53, distal ends of the first and second cantilever rib members are not connected to the first and second intermediate sections, respectively (see annotated figures).
Regarding claim 54, the cantilever rib members extend substantially upwardly along their length from the first and second intermediate sections respectively (note: the rib members have an upward extension along their length and therefore extend substantially upwardly along their length; consider also the section of the rib member directly attached to the intermediate section, which extends upward when a user lying down on his/her back is wearing the device). 
Regarding claim 55, the first intermediate section extends substantially downward from the end of the first leg member to the proximal end of the first cantilever rib member and the second intermediate section extends substantially downward from the end of the second leg member to the proximal end of the second cantilever rib member (see annotated figure, noting that the user may be lying down).
Regarding claim 56, the first and second intermediate sections each comprise a plurality of angled or arcuate portions along their length as understood in view of fig 3.
Allowable Subject Matter
Claims 13, 14, 17, 18, and 46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 5/14/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771